Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 1 of 10 Page ID #:97



       Rosalinda V. Amash (SBN 213905)
  1
       LAW OFFICE OF ROSALINDA V. AMASH
  2    1223 Wilshire Blvd., #493
  3
       Santa Monica, CA 90403
       T: (424) 268-4610
  4    E: rosalinda@amashlaw.com
  5
       SPECIALLY APPEARING for DEFENDANTS ALEXANDRA SARIGIANIDES,
  6    an individual; and ATHANASLOS YORTZIDIS TRUST, an individual
  7
                                  UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9
  10
       BRENDA CORE, an individual,                )    CASE NO.: 2:20-cv-06128
  11
                                                  )    JAK(AGRx)
  12                 Plaintiff,                   )
                v.
  13                                              )     DEFENDANTS’ NOTICE OF
       ALEXANDRA SARIGIANIDES, an                 )    MOTION AND MOTION TO
  14   individual; ATHANASLOS YORTZIDIS, an       )
                                                       DISMISS COMPLAINT FOR
  15   individual; AND DOES 1-10,                 )
                                                  )
                                                       LACK OF PROPER SERVICE
  16                 Defendants.                  )    [FED. R. CIV. P. RULE 12(B)(5)]
  17                                              )
                                                       DATE: February 8, 2021
  18
                                                       TIME: 8:30 A.M.
  19                                                   COURTROOM: 10B
  20                                                   JUDGE: HON. JOHN A. KRONSTADT
  21
  22         NOTICE IS HEREBY GIVEN that on February 8, 2021, at 8:30 a.m., or as
  23
       soon thereafter, in Courtroom 7A of the above-captioned court specially appearing
  24
       Defendants, ALEXANDRA SARIGIANIDES, an individual and ATHANASLOS
  25
  26   YORTZIDIS TRUST, an individual, respectfully moves the Court for an order
  27
       dismissing the complaint pursuant to Federal Rule of Civil Procedure 12(b)(5) for
  28
       insufficient service of process.
                                                 -i-
                                          MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 2 of 10 Page ID #:98



             This motion is based on this notice and motion papers, memorandum of
  1
  2    points and authorities, and the pleadings, records, and other documents on file with
  3
       the Court in this action, and upon such oral argument as may be presented at the
  4
  5
       hearing of this motion.

  6          Defendant’s counsel contacted Plaintiff’s counsel on several occasions. On
  7
       August 13, 2020, Defendant’s counsel emailed Plaintiff’s counsel that service was
  8
  9
       improper and Defendant’s counsel would accept service on behalf of the

  10   Defendants. Defendant’s counsel refused. On August 17, 2020 and again on
  11
       August 19, Defendant’s counsel telephoned Plaintiff’s counsel as to the improper
  12
  13
       service and Defendant’s counsel willingness to accept service on behalf of

  14   Defendants to avoid this motion. Again, Plaintiff’s counsel refused. The attempts to
  15
       discuss this case with Defendant’s counsel was useless.
  16
  17
  18                                   LAW OFFICE OF ROSALINDA V. AMASH
  19                                   By: __________________________________
                                                 Rosalinda V. Amash
  20                                       Attorneys Specially Appearing for
  21                                       DEFENDANTS, ALEXANDRA
                                           SARIGIANIDES and ATHANASLOS
  22                                       YORTZIDIS
  23
  24
  25
  26
  27
  28

                                               - ii -
                                        MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 3 of 10 Page ID #:99



                      MEMORANDUM OF POINTS AND AUTHORITIES
  1
  2    I.     INTRODUCTION
  3
              Plaintiff and serial litigant, Brenda Core, filed this complaint on July 9,
  4
  5    2020, asserting two claims for disability discrimination: violation of the Americans
  6
       with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181 et seq; and violation of
  7
  8    California’s Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. (“Unruh”). (Dkt.
  9
       1) In the complaint, the Plaintiff, who claims to suffer from “a Marfan related
  10
  11   condition,” alleges that on three occasions in 2019 and 2020 she visited Bobo’s
  12
       Burgers located at 13433 Van Nuys Blvd. in Pacoima, CA. She claims to have
  13
  14   “personally encountered” barriers to accessibility, mainly parking related.
  15
  16
              Plaintiff filed returned proofs of services as to the Defendants, Alexandra

  17   Sarigianides and Athanaslos Yortzidis. (Doc. 11-13). The proofs of service indicate
  18
  19   that they were both served on July 24, 2020. Specifically, the proofs of service

  20
       state the Defendants were served in “compliance with Federal Rules of Civil
  21
  22   Procedure”1 by “Substituted Service” at a “business” address of 2701 Firestone
  23
       Blvd., Ste C in South Gate, CA. (Doc. 11-13). Plaintiff’s proof of service further
  24
  25   attests that substitute service was made on “John Doe,” the “Person in Charge,
  26
  27
       1  Federal Rule of Civil Procedure 4(e)(20 does not authorize service at a place of business; it
  28   only authorizes personal service, substitute service at an individual’s dwelling or usual place of
       abode, or substitute service on a specifically authorized agent.
                                                        - iii -
                                              MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 4 of 10 Page ID #:100




   1    Authorized to Accept Service of Process.” The Affidavit of Reasonable Diligence,

   2
        attached to the Proof of Service, states the process server went to the “business
   3
   4    location” on two previous occasions but the business was locked. The process
   5
        server returned and on the third attempt found the door locked but effected
   6
   7    substitute service on “John Doe.” No efforts were made to find a home address for
   8
        the Defendants or effect personal service on them. Accordingly, Plaintiff’s
   9
   10   purported service of process does not comply with the Federal Rules of Civil
   11
        Procedure. Therefore, Defendants make a special appearance to contest service of
   12
   13   process pursuant to Rule 12(b)(5).
   14
        II.   DISCUSSION
   15
   16         A.     Service of process
   17
              Federal courts cannot exercise personal jurisdiction over a defendant without
   18
   19   proper service of process. Omni Capital Int’l, Ltd. v. Wolff & Co., 484 U.S. 97,
   20
   21
        104, 108 S.Ct. 404, 409, 98 L.Ed.2d 415 (1987). “Thus, before a court may

   22   exercise personal jurisdiction over a defendant, there must be more than notice to
   23
   24   the defendant and a constitutionally sufficient relationship between the defendant

   25
        and the forum.” Omni Capital, 484 U.S. at 104, 108 S.Ct. at 409. When the validity
   26
   27   of service is challenged by a Rule 12 motion, the burden is on the plaintiff to
   28

                                                 - iv -
                                          MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 5 of 10 Page ID #:101




   1    establish validity of service. Brookmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004);

   2
        see also Forsythe v. Overmyer, 576 F.2d 779, 781 (9th Cir. 1978) (plaintiff
   3
   4    generally has the burden to establish jurisdiction). Federal Rule of Civil Procedure
   5
        12(b)(5) authorizes a defendant to move for dismissal based on insufficient service
   6
   7    of process.
   8
              Service of process is governed by Federal Rule of Civil Procedure 4. Federal
   9
        Rule of Civil Procedure 4(e) of the Federal Rules of Civil Procedure provides, in
   10
   11   relevant part, that a plaintiff may serve an individual in a judicial district by the
   12
        following: "(1) following state law for serving a summons in an action brought in
   13
   14
        courts of general jurisdiction in the state where the district court is located or

   15   where service is made; or (2) doing any of the following: (A) delivering a copy of
   16
        the summons and of the complaint to the individual personally; (B) leaving a copy
   17
   18
        of each at the individual's dwelling or usual place of abode with someone of

   19   suitable age and discretion who resides there; or (C) delivering a copy of each to an
   20
        agent authorized by appointment or by law to receive service of process."
   21
   22
              B.      Purported Service on Defendants is Invalid

   23         Challenges to the manner of service are interpreted strictly, as a liberal
   24
        construction of Rule 4 "cannot be utilized as a substitute for the plain legal
   25
   26
        requirement as to the manner in which service of process may be had." Mid-

   27   Continent Wood Products, Inc. v. Harris, 936 F.2d 297, 300 (7th Cir. 1991). “[A]
   28
        signed return of service of process constitutes prima facie evidence of valid service
                                                   -v-
                                           MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 6 of 10 Page ID #:102



        which can be overcome by strong and convincing evidence.” SEC v. Internet
   1
   2    Solutions for Bus. Inc., 509 F.3d 1161, 1163 (9th Cir. 2007). Here there is strong
   3
        and convincing evidence from the face of the proofs of service that the service of
   4
   5
        process effected in this case was insufficient, ineffective and not served in

   6    compliance under Federal Rules of Civil Procedure 4(e)(2).
   7
              Here, the Plaintiff failed to comply with rules of service. The Plaintiff did
   8
   9
        not personally serve the Defendants. FRCP 4(2)(A). The Plaintiff did not serve the

   10   Defendants at their adobes. FRCP 4(2)(B). The Plaintiff did not serve the
   11
        Defendants by delivering a copy of the complaint to their authorized agent to
   12
   13
        receive service of process. FRCP 4(2)(C).

   14         On a cursory review of the return of service of process with respect to the
   15
        defendants state the “substituted service” was made in “compliance with Federal
   16
   17
        Rules of Civil Procedure” at “business” address at “2701 Firestone Blvd Ste C

   18   South Gate, CA.” (Doc. 11-13). However, Federal Rule of Civil Procedure 4(e)(2)
   19
        does not authorize service at a place of business; it only authorizes personal
   20
   21   service, substitute service at an individual’s dwelling or usual place of abode, or

   22   substitute service on a specifically authorized agent. Therefore, although the proof
   23
        of service purports that service was made in “compliance with Federal Rules of
   24
   25   Civil Procedure,” this is clearly not the case.

   26         Clearly, the “service” effected here was not reasonably calculated to give
   27
        Defendants actual notice of the pending lawsuit. Plaintiff resorted to serve the
   28

                                                  - vi -
                                          MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 7 of 10 Page ID #:103



        Defendants at a unverified “business” without making any effort to personally
   1
   2    serve the Defendants at their home addresses, which are readily available by a
   3
        search of public records.
   4
   5
              The proper inquiry in evaluation of this motion is whether Plaintiff fulfilled

   6    her mandatory requirements to effect service on the Defendant. The Plaintiff did
   7
        not attempt to follow the requirements of Federal Rules of Civil Procedure
   8
   9
              In sum, here Plaintiff made no attempt to locate a residential address or a

   10   possible work address for Plaintiffs and instead attempted service at a location
   11
        without verifying whether Defendants actually worked there or otherwise
   12
   13
        connected to the address. Plaintiff failed to investigate the most logical place to

   14   effect personal service on the Defendants, i.e., home and instead choose to attempt
   15
        service at a location with unverified connection to the Defendants, thereby
   16
   17
        diminishing the likelihood that the Defendants would actually receive notice of the

   18   lawsuit. These facts lead to the only conclusion that the Plaintiff did not make a
   19
        reasonably diligent effort to personally serve the Defendants, resorting instead to
   20
   21   purported substitute service that was not reasonably calculated to give actual notice

   22   of the instant lawsuit to Defendant.
   23
              Therefore, the “substitute service” made on the Defendants was ineffective.
   24
   25   Here, the Court should exercise its discretion to dismiss the action rather than

   26   quashing service of process. Plaintiff's counsel refused to cooperate, refused to
   27
        provide a copy of the proofs of service, and rejected Defendants’ counsel’s offer to
   28

                                                 - vii -
                                          MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 8 of 10 Page ID #:104



        accept service to avoid bringing a motion. Based on the foregoing, the Court
   1
   2    should exercise its discretion to dismiss the action.
   3
        III.   CONCLUSION
   4
   5
               For the foregoing reasons, Defendants’ motion to dismiss for insufficient

   6    service of process should be granted.
   7
   8
   9
                                         LAW OFFICE OF ROSALINDA V. AMASH

   10                                    By:    __________________________________
   11                                                 Rosalinda V. Amash
                                                Attorneys Specially Appearing for
   12                                           DEFENDANTS, ALEXANDRA
   13                                           SARIGIANIDES and ATHANASLOS
                                                YORTZIDIS
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 - viii -
                                          MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 9 of 10 Page ID #:105




   1
                                   PROOF OF SERVICE
   2
              I am employed in the County of Los Angeles, State of California. I am over
   3    the age of 18, and not a party to the within action. My business address is 1223
   4    Wilshire Blvd., #493, Santa Monica, California 90403.
   5          On the date indicated below, I served the foregoing document(s) described
   6    as: DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
        COMPLAINT FOR LACK OF PROPER SERVICE [FED. R. CIV. P. RULE
   7
        12(B)(5)] on the interested parties as follows:
   8
        These documents were served on all the parties identified for Notice of Electronic
   9
        Filing generated by the Court’s CM/ECF system under the above referenced case
   10   caption and number, including the parties identified in the attached service list.
   11
        []    (BY MAIL) I placed the document(s) in sealed envelope(s) addressed as set
   12
              forth above and caused such envelope(s) to be deposited in the mail at Los
   13         Angeles, California. The envelope(s) was/were mailed with postage thereon
   14         fully prepaid. I am “readily familiar” with the firm’s practice of collection
              and processing of correspondence for mailing. It is deposited with U.S.
   15
              Postal Service on that same day in the ordinary course of business. I am
   16         aware that on motion of the party served, service is presumed invalid if
   17         postal cancellation date or postage meter date is more than one day after date
              of deposit for mailing in affidavit.
   18
   19   [ ]   (BY OVERNIGHT MAIL) I placed the document(s) in sealed envelope(s)
   20         addressed accordingly and caused such envelope(s) to be deposited in the
              delivery box regularly maintained by OVERNITE EXPRESS, in an
   21         envelope package designated by OVERNITE EXPRESS with delivery fees
   22         paid or provided for addressed as set forth above.
   23   [ X] (BY NOTICE       OF ELECTRONIC FILING) I delivered a true copy of the
   24         above-referenced document or documents by Notice of Electronic Filing
              generated by the Court’s CM/ECF system, pursuant to the Court’s Local
   25         Rules, to the addressee or addressees listed above.
   26
   27
   28

                                                 - ix -
                                          MOTION TO DISMISS
Case 2:20-cv-06128-JAK-AGR Document 17 Filed 08/19/20 Page 10 of 10 Page ID #:106




   1
            I declare under penalty of perjury under the laws of the state of California
   2        and the United States of America that the foregoing is true and correct.
            Executed on August 19, 2020, at Los Angeles, California.
   3
   4                                            ____________________
                                                 Rosalinda V. Amash
   5
   6
   7
   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -x-
                                       MOTION TO DISMISS
